Case: 18-20362      Document: 00514750773         Page: 1    Date Filed: 12/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-20362                         December 6, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
JESSIE LEE WASHINGTON,

                                                 Plaintiff-Appellant

v.

HARRIS COUNTY DEPUTY D. HARRISON, CO-II Guard; KELLY STRONG,
Senior Warden; T. BURSON, Unit Major; BRYANT COLLIER, Texas
Department of Criminal Justice Director; B. SMITH, Assistant Warden,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-3326


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Jessie Lee Washington, Texas prisoner # 901757, proceeding pro se,
appeals the dismissal of his 42 U.S.C. § 1983 action as barred under 28 U.S.C.
§ 1915(g). Additionally, he moves for the appointment of counsel.
       Washington does not challenge the district court’s determination that,
on at least three prior occasions while incarcerated, he has brought a civil


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20362    Document: 00514750773      Page: 2   Date Filed: 12/06/2018


                                  No. 18-20362

action or appeal in a United States court that was dismissed as frivolous or for
failure to state a claim. Accordingly, to overcome the § 1915(g) bar, he must
fall within the “imminent danger” exception.
      Washington has not established, nor does the record reflect, that he was
under imminent danger of serious physical injury when he filed his notices of
appeal or sought leave to proceed in forma pauperis (IFP) on appeal. See Baños
v. O’Guin, 144 F.3d 883, 884-85 (5th Cir. 1998). Accordingly, his IFP status is
decertified, the appeal is dismissed, and the motion for the appointment of
counsel is denied. Washington has 30 days from the date of this opinion to pay
the full appellate filing fee should he wish to reinstate his appeal.
      IFP DECERTIFIED; § 1915(g) BAR IMPOSED; APPEAL DISMISSED;
MOTION DENIED.




                                        2